t c memo united_states tax_court robert leon martin petitioner v commissioner of internal revenue respondent docket nos filed date robert leon martin for himself ann louise darnold for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner robert leon martin for the taxable_year determining an income-tax deficiency of dollar_figure in this notice_of_deficiency the irs disallowed a dollar_figure deduction that martin claimed on hi sec_2010 tax_return this deduction was the amount he reported and paid as his liability for the sec_72 additional tax on date the irs issued a notice_of_deficiency to martin for the taxable_year in this notice_of_deficiency the irs determined a dollar_figure income- tax_deficiency resulting from martin’s failure to report dollar_figure in gambling winnings martin filed a separate timely petition for each notice_of_deficiency the two cases were consolidated for trial briefing and opinion the following two issues must be decided whether the sec_72 additional tax of dollar_figure for the taxable_year is deductible we hold that it is not deductible whether gambling winnings of dollar_figure are includible in martin’s income for the taxable_year we hold that they are includible findings_of_fact the parties stipulated some facts and those facts are incorporated by this reference martin resided in oklahoma at the time he filed the petitions all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and therefore an appeal of our decisions in these cases would go to the u s continued in the taxable_year martin received a distribution of dollar_figure from fidelity investments institutional operations co fidelity fidelity reported the distribution on a form 1099-r distributions from pension annuities retirement or profit-sharing_plans iras insurance contracts etc at the time martin received the distribution he wa sec_54 years old during martin was not a first-time_homebuyer he did not incur any higher-education expenses he was not in the military he also did not pay health-insurance premiums or any medical_expenses martin timely filed hi sec_2010 form_1040 u s individual_income_tax_return on hi sec_2010 tax_return he reported a taxable individual_retirement_account ira distribution of dollar_figure he attached a copy of the form 1099-r from fidelity to hi sec_2010 tax_return he also reported that he owed a additional tax of dollar_figure on an early ira distribution martin claimed a deduction in the same amount on line of hi sec_2010 tax_return a line labeled penalty on early withdrawal of savings martin paid the tax reported on his return including the additional tax continued court_of_appeals for the tenth circuit see sec_7482 unless the parties designate another circuit see id para during martin received dollar_figure from the kaw southwind casino after his name was chosen in a lottery he had earned entries into the lottery by playing slot machines the casino reported the payment to the irs on a form 1099-misc miscellaneous income martin timely filed a form_1040 and claimed the standard_deduction he did not report the dollar_figure he received from the casino or any other gambling winnings on line of hi sec_2011 tax_return a line labeled other income martin entered zero and wrote all winnings were slot-related and below the dollar_figure legal cutoff martin did not claim a gambling-loss deduction on hi sec_2011 tax_return deductibility of sec_72 additional tax opinion sec_72 provides that i f any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income martin does not dispute that the distribution he received in was from a qualified_retirement_plan or that it was includible in gross_income nor qualified_retirement_plan is defined in sec_4974 and includes iras as described in sec_408 does he dispute that the additional tax imposed by sec_72 applies to this distribution martin claimed a deduction for the sec_72 additional tax on hi sec_2010 form_1040 the irs disallowed this deduction the irs contends that taxpayers may not deduct the additional tax imposed by sec_72 martin argues that the additional tax imposed by sec_72 is deductible under sec_62 we disagree sec_62 provides a deduction for an amount forfeited to a bank mutual_savings_bank savings and loan association building and loan association cooperative_bank or homestead association as a penalty for premature withdrawal of funds from a time savings account certificate at trial martin conceded on the record that he was liable for the sec_72 additional tax in his pretrial memorandum however he had contended that the distribution should be excepted from the tax because of financial hardship in his posttrial brief he also refers to financial hardship although we consider his concession at trial to be binding--therefore his eligibility for an exception from sec_72 is not at issue--we observe that the record does not demonstrate his eligibility for an exception from sec_72 sec_72 lists a number of exceptions under which the additional tax does not apply these exceptions are narrow 544_us_320 because martin received the distribution before age he is not eligible for the first and most common of those exceptions see sec_72 he does not show his eligibility for-- nor does he invoke--any of the other exceptions martin stipulated that he was not a first-time home-buyer did not incur any higher-education expenses was not in the military and did not pay health-insurance premiums or any medical_expenses see sec_72 b d - g there is no exception for financial hardship in sec_72 see 111_tc_250 of deposit or similar class of deposit the sec_72 additional tax is payable to the federal government not to a bank or similar institution listed in sec_62 therefore it is not deductible under sec_62 further the additional tax imposed by sec_72 is a federal-income tax sec_275 disallows any deductions for federal income taxes a deduction for certain other taxes including state income taxes and some other federal taxes is allowed by sec_164 therefore martin may not deduct the additional tax imposed by sec_72 gambling winnings martin does not contest that he received dollar_figure of gambling winnings from the casino he argues that only income that must be reported to the irs on an information_return is taxable and that the casino was not required to report his gambling winnings therefore he argues that the dollar_figure is not taxable sec_61 defines gross_income as all income from whatever source derived it is well settled that gambling winnings including slot machine and lottery winnings are includible in gross_income see 356_f3d_1179 9th cir lottery winnings park v commissioner 136_tc_569 slot machine winnings rev’d and remanded on other grounds 722_f3d_384 d c cir there may be some question as to whether the dollar_figure of gambling winnings had to be reported by the casino on an information_return the general threshold for reporting a payment on an information_return is dollar_figure sec_6041 d sec_1_6041-1 income_tax regs however the irs has instructed information- return filers that a payment of gambling winnings is reportable only if it is greater than dollar_figure and is at least times the amount of the wager instructions for forms w-2g and pincite file form w-2g for every person to whom you pay dollar_figure or more in gambling winnings if the winnings are at least times the amount of the wager and there is a more specific rule for gambling winnings from slot machines such winnings must be reported only if the payment is dollar_figure or more id pincite see also sec temporary income_tax regs fed reg date the casino reported on an information_return its dollar_figure payment to martin martin argues that because he earned entries into the lottery by playing slot machines his gambling winnings should be subject_to the dollar_figure reporting threshold thus martin argues the casino should not have reported the gambling winnings of dollar_figure because the payment fell below the dollar_figure reporting- requirement threshold for gambling winnings from slot machines martin assumes that gambling winnings that are not reportable on information returns are not includible in gross_income at trial he said that the irs is trying to separate the taxation from the reporting when it is undeniably one and the same martin does not see or refuses to see the distinction between information-reporting requirements and the imposition of income_tax whether the casino was required to report martin’s winnings is irrelevant to the question of whether his winnings are includible in his gross_income the internal_revenue_code does not exclude a payment from income when the payment is not large enough to require the payor to report the payment on an information_return martin also argues that he had losses from slot-machine gambling even assuming that the amount of martin’s losses from slot-machine gambling during could count against his dollar_figure in winnings the record provides no basis for us to estimate martin’s losses from slot-machine gambling see 68_tc_867 we hold that the gambling winnings of dollar_figure are includible in martin’s income for the taxable_year in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
